Citation Nr: 0719580	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for the 
Department of Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The RO determined that 
the appellant was ineligible for VA benefits, on the basis 
that her decedent spouse did not have qualifying military 
service.  The appellant's husband died in November 1991.  

In February 2005 and November 2005, the Board remanded the 
case for further evidentiary development.


FINDING OF FACT

The appellant's husband had no service as a member of the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue basic eligibility for VA death benefits.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  In a VCAA letter of March 
2006 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on her behalf, and what evidence was to be provided by her.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice of did not predate the 
decision.  However, the VCAA notice was issued pursuant to a 
Board remand of November 2005.  Moreover, in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant and any 
error in timing was harmless error.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of his claim, was satisfied.  In other 
words, the claimant should be provided notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the notice letter and was given an ample 
opportunity to respond.  The appellant availed herself of the 
opportunity and submitted additional evidence and statements. 
A Supplemental Statement of the Case was issued after the 
VCAA notice and the submission of the additional evidence.  
This constitutes due process.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2006 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal a verification of service form the 
National Personnel Service Center has been obtained.  The 
appellant was afforded an RO hearing.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or spouse of a veteran.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by a United States service 
department verifying or denying a person's service are 
binding and conclusive upon the VA.  See Spence v. West, 13 
Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 
340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse.

The evidence reflects that in April 1992 the National 
Personnel Records Center (NPRC), verified that the 
appellant's deceased spouse had no service in the Army of the 
United States, no recognized guerilla service, and no service 
as a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States.  No 
evidence from any official source has been submitted which 
contradicts that finding.  The Court has held that findings 
by the United States service department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.  The appellant has submitted an Affidavit for Philippine 
Army Personnel and a Certification from the Armed Forces of 
the Philippines which state that the appellant's spouse 
served with the USAFFE.  However, these are not service 
department documents and therefore are insufficient to 
establish qualifying service for purposes of VA benefits.  38 
C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is insufficient to establish 
eligibility.  This is a case in which the law is dispositive; 
basic eligibility for VA death benefits is precluded inasmuch 
as the appellant's spouse had no qualifying service.  
Therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Basic eligibility for VA death benefits is not established.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


